Citation Nr: 1824389	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status, prior to February 16, 2016. 

2. Entitlement to service connection for erectile dysfunction, to include secondary to postoperative residuals of a pituitary tumor. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1988 through August 1988 and on active duty from January 2003 to November 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a September 2017 rating decision VA granted entitlement to special monthly compensation based on need for aid and attendance effective from February 16, 2016. A staged rating, however, does not constitute a full grant in benefit; as such the claim for entitlement to special monthly compensation based on need for aid and attendance prior to February 16, 2016 has been returned to the Board for further evaluation on the merits. AB v. Brown, 6 Vet. App. 35 (1993).
 
The Veteran testified in November 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 2012 independent living assessment indicated that the Veteran was in receipt of Social Security disability benefits. There is no indication that records associated with an award of Social Security disability benefits were obtained. As they are potentially relevant to the appeal issues they must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Additionally, the Veteran has argued that his erectile dysfunction is secondary to the postoperative residuals of a pituitary tumor. In this regard, the July 2010 rating decision's grant of service connection for bitemporal hemianopsia was expressly premised on a finding that an optic chiasm meningioma, a form of a pituitary tumor, was incurred in service. The postoperative residuals of this optic chiasm meningioma are therefore service-connected. Given that the Veteran is service connected for a form of a pituitary tumor, a VA examination must be obtained to address this contended etiological relationship. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The RO is directed to request records from the Social Security Administration pertaining to any award of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter schedule the Veteran for an examination to address the nature and etiology of his erectile dysfunction. Provide the examiner with access to the Veteran's VBMS and Virtual VA records.  The examiner must review the records and indicate in the report that they were reviewed.  All indicated tests must be performed.

Following the examination the examiner must opine whether it is at least as likely as not (50 percent chance or greater) that erectile dysfunction was caused or aggravated by residuals of an optic chiasm meningioma, which the RO found to be a form of a pituitary tumor. 

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. The AOJ must review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




